            Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                                      FOR THE
                           SOUTHERN DISTRICT OF NEW YORK


NICHOLAS DASKALAKIS                 )                        CIVIL COMPLAINT
                                    )
            Plaintiff,              )                                AND
                                    )
v.                                  )                          JURY DEMAND
                                    )
HOVG, LLC d/b/a                     )
BAY AREA CREDIT SERVICES            )
                                    )                        Case No.:
            Defendant.              )
____________________________________)

                      CIVIL COMPLAINT AND JURY DEMAND

       Plaintiff Nicholas Daskalakis (hereinafter “Plaintiff”), by and through his undersigned

attorney, alleges against the Defendant HOVG, LLC d/b/a Bay Area Credit Services (hereinafter

“Defendant”) as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for damages arising from Defendant’s violations of 15 U.S.C. §

1692, et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits

debt collectors from engaging in abusive, deceptive and unfair practices.

                                 JURSIDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 15

U.S.C. §1692k (d).

       3.      Venue is proper in this district under 28 U.S.C § 1391(b) as Defendant conducts

business in this venue and because a substantial part, if not all, of the events or omissions giving

rise to the claim occurred in this venue.




                                                 1
            Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 2 of 6



                                            PARTIES

       4.      Plaintiff is a natural person, who at all relevant times has resided in the City of

Albany, Albany County, State of New York.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      Defendant is a business entity and does business in the State of New York, with

its corporate mailing address as 4145 Shackleford Road, Suite 330B, Norcross, GA 30093.

       7.      Defendant uses the instrumentalities of interstate commerce and/or the mails for

the purpose of the collection of debts and/or regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.

       8.      As stated on the Defendant’s website – www.bayareacredit.com –

               Bay Area Credit Service can help your business by increasing cash
               flow and improving revenue. We collect your receivables fast,
               professionally and courteously.
               …
               We also offer highly effective electronic collection and letter
               services.
               …
               THIS COMMUNICATION IS FROM A DEBT COLLECTOR
               AND IS AN ATTEMPT TO COLLECT A DEBT. ANY
               INFORMATION OBTAINED WILL BE USED FOR THAT
               PURPOSE.

       9.      The Defendant is a “debt collector” as defined by 15 U.S.C § 1692a(6).

                                   FACTUAL STATEMENT

       10.      At all times relevant to this litigation, the Defendant has engaged in a course of

collection activity aimed at recoupment of an alleged debt due and owing from the Plaintiff

(“Subject Debt”).

       11.     The Subject Debt arose out a transaction in which the money, property, insurance,

or services which are the subject of the transaction were primarily for personal, family, or

household purposes, and specifically for personal medical and/or health expenses.



                                                 2
          Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 3 of 6



       12.     The Subject Debt is a “debt” as the term is defined by 15 U.S.C. § 1692a(5).

       13.     Upon information and belief, and on a date better known to Defendant, the

Subject Debt was in default to the original creditor, and thereafter assigned and/or otherwise

transferred to the Defendant for collection from the Plaintiff.

       14.     On or about October 11, 2017, the Defendant’s agent, servant and/or employee, in

an attempt to collect the Subject Debt, made a telephone call to a member of the Plaintiff’s

family in New York City.

       15.     The Defendant’s agent communicated with the Plaintiff’s family member but did

not immediately identify Defendant as a debt collector and/or meaningfully disclose same.

       16.     Instead, Defendant’s agent said that Defendant was offering a business

opportunity and insisted that the family member provide his identity.

       17.     The family member refused.

       18.     In response thereto, Defendant’s agent then thereafter identified him/herself as a

debt collector and that the purpose of the call was to collect a debt from the Plaintiff.

       19.     Defendant’s agent thereafter provided, disclosed, and communicated information

relating to the Plaintiff and to the Subject Debt to the Plaintiff’s family member, including but

not limited to, the amount of the Subject Debt and the name of original creditor.

       20.     At no time did Defendant’s agent state that s/he was confirming or correcting

location information for the Plaintiff.

       21.     At no time did the Plaintiff give the Defendant prior consent to communicate with

Plaintiff’s family in connection with collection of the Subject Debt.

       22.     The aforementioned telephone call is a “communication” as the term is defined by

15 U.S.C. § 1692a(2).




                                                  3
             Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 4 of 6



                                           COUNT I
                                VIOLATIONS OF THE FDCPA
                                   (15. U.S.C. §1692 et seq.)


        23.     Plaintiff repeats and realleges the allegations contained in Paragraphs One (1)

through Twenty-Two (22) above and incorporates them with the same force and effect as if set

forth specifically herein.

        24.     The FDCPA provides that debt collectors, such as the Defendant, when

“communicat[ing] with any person other than the consumer for the purpose of acquiring location

information about the consumer shall - (1) identify himself, state that he is confirming or

correcting location information concerning the consumer, and, only if expressly requested,

identify his employer.” See 15 U.S.C. § 1692b

        25.     During the aforementioned communication with a third person regarding the

Plaintiff’s Subject Debt, the Defendant failed to immediately identify himself or herself as a debt

collector.

        26.     During the aforementioned communication with a third person regarding the

Plaintiff’s Subject Debt, the Defendant failed to state that the debt collector is confirming or

correcting location information concerning the Plaintiff.

        27.     Defendant’s aforementioned conduct thereby violated the FDCPA generally

and/or 15 U.S.C. § 1692b specifically.

        28.     The FDCPA further prohibits debt collectors, such as the Defendant, from

“communicat[ing], in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor,

the attorney of the creditor, or the attorney of the debt collector.” See 15 U.S.C. § 1692c(b).




                                                 4
             Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 5 of 6



        29.     Defendant communicated with a third person with regard to and/or in connection

with the Subject Debt.

        30.     At no time did the Plaintiff authorize any third person to be contacted with regard

to and/or in connection with the Subject Debt.

        31.     Defendant’s conduct thereby violated the FDCPA generally and/or 15 U.S.C. §

1692c(b) specifically.

        32.     The FDCPA further prohibits debt collectors, such as the Defendant, from using

any false, deceptive, or misleading representation or means in connection with the collection of

any debt. See 15 U.S.C. § 1692e.

        33.     Defendant failed to initially disclose to that the communication was from a debt

collector but rather misrepresented that the purpose of the call was for a business opportunity,

even though same was untrue.

        34.     Defendant’s conduct thereby violated the FDCPA generally and/or constitutes a

false, deceptive and misleading representation in violation of 15 U.S.C. §1692e.

        35.     The FDCPA further prohibits debt collectors, such as the Defendant, from the

placement of telephone calls without meaningful disclosure of the caller’s identity. See 15 U.S.C.

§ 1692d(6).

        36.     Defendant failed to initially meaningfully disclose to the Plaintiff’s family

member during the telephone communication of the Defendant’s identity of being a debt

collector.

        37.     Defendant’s conduct thereby violated the FDCPA generally and/or 15 U.S.C. §

1692d(6) specifically.

        38.     Plaintiff has thereby been damaged and is entitled to relief.




                                                  5
          Case 1:18-cv-09216-LGS Document 1 Filed 10/09/18 Page 6 of 6



                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                              RELIEF

       WHEREFORE, the Plaintiff requests that this Court enter judgment against the

Defendant, and on behalf of Plaintiff, for the following:

               A.      that an order be entered declaring the Defendant’s actions, as described

                       above, in violation of the FDCPA;

               B.      that judgment be entered against the Defendant for actual damages,

                       pursuant to 15 U.S.C. § 1692k(a)(1);

               C.      that judgment be entered against the Defendant for statutory damages,

                       pursuant to 15 U.S.C. § 1692k(a)(2)(A) and (B);

               D.      that the Court award costs and reasonable attorneys’ fees, pursuant to 15

                       U.S.C. § 1692k(a)(3); and

               E.      that the Court grant such other and further relief as may be just and proper.



Dated: October 9, 2018

                                                       Respectfully Submitted,

                                                       s/ Michael Lupolover, Esq.
                                                       Michael Lupolover, Esq. (ML2616)
                                                       Law Office of Michael Lupolover, P.C.
                                                       Law Offices of Michael Lupolover
                                                       120 Sylvan Ave, Suite
                                                       Englewood Cliffs, NJ 07632
                                                       T: (201) 461-0057
                                                       F: (201) 608-7116
                                                       Attorneys for Plaintiff




                                                  6
